—Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered April 6, 1993, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The jury properly inferred that the defendant intended to commit a crime upon entering a garage (see, People v Barnes, 50 NY2d 375; People v McCrea, 194 AD2d 742; People v Daye, 150 AD2d 481). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Balletta, Copertino and Hart, JJ., concur.